TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00068-CR



                                 Karl Dean Stahmann, Appellant

                                                   v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
          NO. CR2011-031, HONORABLE GARY L. STEEL, JUDGE PRESIDING



                                              ORDER


PER CURIAM

                Appellant’s brief on appeal was originally due on March 30, 2015. On counsel’s

motions, the deadline for filing was extended to August 11, 2015. Appellant’s counsel has now

filed a third motion requesting that the Court extend the time for filing appellant’s brief an additional

60 days. We grant the motion for extension of time and order appellant to file a brief no later than

October 9, 2015. No further extension of time will be granted and failure to comply with this order

will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas

Rules of Appellate Procedure.

                It is so ordered this 13th day of August, 2015.



Before Chief Justice Rose, Justices Pemberton and Field

Do Not Publish